Title: To Thomas Jefferson from François Adriaan Van der Kemp, 6 January 1824
From: Van der Kemp, François Adriaan
To: Jefferson, Thomas

My Dear and High Respected Sir!Olden barneveld
6 Jan. 1824.Confident that a few lines shall not be unacceptable, as you cannot but approve my grateful feelings, for your distinguished kindnesses; which shall never be obliterated I once more are prompted to address—to thank you cordially. thank you for your noble minded Letter to my Revered friend J. Adams. This is a general sentiment in our neighbourhood and state. It is a laurel around your head whose beauty can not be enhanced by that of any one of living—How high my opinion was before of the man, who honoured with his Patronage—and confidence—yet by this Letter it was enhanced. It sets forward a bright example to your fellow-citizens—It may induce our Posterity to press your steps—How blessed would be our country—How beneficial even our political discussions—if guided by the same spirit.—The unfeigned applause of those, whom we esteem, is certainly highly gratifying—but it cannot be compared with the voluptuous feelings of our own hearts, when we have elevated ourselves so highly above the common mass of mankind.The consciousness that I shall be favoured by the continuance of your affectionate esteem encourages me to renew my sincere assurance. that I remain with the highest respectMy Dear Sir! Your Most obedient and obligedFr. Adr. Van der Kemp